Case: 21-30451      Document: 00516270592          Page: 1     Date Filed: 04/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                      April 6, 2022
                                    No. 21-30451                    Lyle W. Cayce
                                                                         Clerk

   Ocheowelle Okeke, Doctor,

                                                             Plaintiff—Appellant,

                                        versus

   Administrators of Tulane Educational Fund,

                                                             Defendant—Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:20-CV-450


   Before Stewart, Clement, and Elrod, Circuit Judges.
   Per Curiam:*
          The plaintiff in this case brought three types of Title VII claims against
   the Administrators of the Tulane Educational Fund (Tulane), alleging that
   she was discriminated against because of her race and sex while a resident at
   the medical school. Because she has failed to satisfy at least one necessary




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30451      Document: 00516270592          Page: 2   Date Filed: 04/06/2022




                                    No. 21-30451


   element for each of her claims, we AFFIRM the district court’s grant of
   summary judgment to Tulane on all of the claims.
                                         I.
          Plaintiff Dr. Ocheowelle Okeke is licensed to practice medicine in the
   State of Missouri. She attended Tulane’s Combined Residency Program in
   Internal Medicine and Pediatrics (Med-Peds) from 2014 to 2018. After
   completing the program, Dr. Okeke became a board-certified specialist in
   both internal medicine and pediatrics, and she obtained her top-choice
   fellowship in rheumatology at the University of St. Louis School of Medicine.
   She brought this Title VII lawsuit alleging that she, a Black physician,
   suffered race and gender discrimination and a hostile work environment
   during her time at Tulane.
                                         A.
          The facts that Dr. Okeke alleges to support her claims generally can
   be sorted into two categories: (1) those suggesting that she was treated poorly
   regarding scheduling; and (2) those suggesting racial prejudice on a more
   personal or social level.
          First, the scheduling facts: As background, when Dr. Okeke rotated
   through the Internal Medicine program during her Med-Peds residency,
   most of the Internal Medicine residents—and the program director—were
   White. However, the Med-Peds program director, Dr. Princess Dennar, was
   the first Black-woman program director and brought in an entirely minority-
   female resident class for the Med-Peds program, of which Dr. Okeke was a
   member. Dr. Okeke asserts that she and other minority-female residents
   were given harder rotations and poorer educational and employment
   experiences by the Internal Medicine program director compared to White-
   male Internal Medicine residents. Specifically, she claims that Dr. Jeffrey
   Wiese, a White-male director of the Internal Medicine program, seized




                                         2
Case: 21-30451       Document: 00516270592           Page: 3     Date Filed: 04/06/2022




                                      No. 21-30451


   authority over Med-Peds residents’ schedules (an authority which, she says,
   belonged to Dr. Dennar) and: (1) prevented Dr. Okeke from completing four
   weeks of rotation in the Emergency Department; and (2) in general assigned
   the minority-female residents of the Med-Peds program to harder rotations
   and less training. She claims that she spent considerably more time working
   in inpatient wards and on harder rotation teams compared to White-male
   residents in Internal Medicine. Dr. Okeke contends that these actions
   prevented the Med-Peds residents from meeting graduation requirements set
   by their program director1 (however, Dr. Okeke was certified for graduation
   and she graduated on time).
          Next, the other facts which Dr. Okeke claims demonstrate racial
   prejudice at a personal level by other doctors associated with the Internal
   Medicine program: She presented testimony from Dr. Dennar that a White-
   male faculty member assumed that Dr. Okeke failed her STEPS,2 and that
   during applicant review he often would make that assumption when he would
   see the picture of a Black person’s face. Dr. Dennar also testified that
   although Dr. Wiese and the residency programs chairman would typically
   send congratulations to Dr. Dennar whenever a new class of residents was
   “match[ed],” she received no such congratulations upon the matching of
   Dr. Okeke’s all-minority-female class. The chairman instead expressed that
   in the future they needed to review the metric used to rank applicants.




          1
             Similarly, she asserts that the scheduling actions prevented her from
   “moonlighting”—a privilege which residents can sometimes take advantage of and which
   allows them to earn some extra money by working additional time.
          2
             “STEPS” are criteria from the United States Medical Licensing Examination
   used for residency ranking.




                                            3
Case: 21-30451      Document: 00516270592          Page: 4   Date Filed: 04/06/2022




                                    No. 21-30451


          Dr. Wiese stated in an e-mail to the chair of Internal Medicine that he
   was considering reducing the number of Med-Peds residents from six to four
   in the upcoming year. He explained his reasoning in the e-mail:
          There are also some cultural issues that are arising out of the
          med-peds program because of, I believe, some excessively
          elevated expectations (and when those excessively elevated
          expectations are not met, people are unhappy). Having a more
          manageable number might allow addressing those
          expectations.
   Dr. Okeke asserts that this statement about “cultural issues” actually reflects
   a displeasure from Dr. Wiese with the all-minority-female nature of the Med-
   Peds resident class.
          She also points to some occasions in which she believes Dr. Wiese
   failed to give her proper recognition. She claims that Dr. Wiese did not know
   her name on one occasion and at another point initially left her out of an
   e-mail congratulating all residents who obtained a fellowship. And she points
   to an incident in which, after Dr. Okeke and some co-residents complained
   about harder rotations, Dr. Wiese told them, “I control the schedule, and you
   need to be team players.” On a similar note, Dr. Dennar reports an occasion
   in which an assistant program director contacted Dr. Dennar and described
   Dr. Okeke as angry and difficult to deal with. Ultimately, though, no one
   reported such a thing about Dr. Okeke in any written evaluation.
          In response to Dr. Okeke’s claims, Tulane presents these facts:
          First, Tulane claims that Dr. Okeke is simply wrong that she was
   treated poorly as to scheduling compared to similarly situated parties. The
   residency program, Tulane explains, is intense, condensing six years’ worth
   of specialty training into four. Tulane contends that Dr. Okeke is mistaken
   that the amount of emergency training she received was deficient. Although
   the Accreditation Council on Graduate Medical Education (ACGME)




                                         4
Case: 21-30451      Document: 00516270592          Page: 5   Date Filed: 04/06/2022




                                    No. 21-30451


   provides accreditation standards for residency programs to satisfy, much of
   the scheduling is driven institutionally by Tulane and the needs of its partner
   hospitals.
          To that end, for the Internal Medicine rotation, residents are assigned
   to a “firm” or “learning community” made up of Internal Medicine
   residents or residents and interns who, like Dr. Okeke, are part of a combined
   program like Med-Peds. At any given time, four out of the five “firms” work
   in hospitals and one works in the clinics. The harder and easier rotations are
   divided among the firms in a generally equal manner, and within Dr. Okeke’s
   firm (Red Firm), the more difficult rotations generally were spread evenly.
   At a more detailed level, residents had some degree of agency over their
   schedules—after the first year, there was a process for residents to seek their
   preferred weeks for the various rotations and for time off.
          Tulane asserts that Dr. Okeke participated in this scheduling process
   and was able to select and complete every rotation she asked for. It also
   presented testimonial evidence that her time in the more difficult rotations
   was consistent with that of the Internal Medicine residents in her same firm.
          As for the issue of whether Dr. Okeke was deprived of adequate
   emergency room training, Tulane posits that her training satisfied ACGME
   standards. It notes that although it is a “core requirement” that Med-Peds
   residents get exposure to emergency medicine, it is merely a “detail
   requirement” that they complete at least four weeks of such training. In
   other words, while all residents receive at least two weeks in the emergency
   room, Tulane may fill the additional two weeks with rotations which involve
   emergency exposure through other means. Indeed, it is the norm for Tulane
   residents to receive only two weeks of specific emergency department
   rotation. Thus, Dr. Okeke did receive four weeks’ worth of emergency
   training and satisfied all ACGME requirements.




                                          5
Case: 21-30451       Document: 00516270592          Page: 6   Date Filed: 04/06/2022




                                     No. 21-30451


          Perhaps most significantly, Tulane notes that Dr. Okeke completed
   her residency program on time, received all her stipends, graduated, became
   certified in both internal medicine and pediatrics, and obtained her first-
   choice fellowship.
                                         B.
          In April 2018, Dr. Okeke and some of her co-residents complained of
   discrimination to the ACGME and asked it to intervene. The ACGME
   conducted an investigation and found no evidence of any discrimination or
   Title VII violations. Dr. Okeke also made a complaint to Tulane’s Office of
   Institutional Equity, which likewise conducted an investigation and found no
   evidence of any discrimination in violation of Tulane’s policies. She also filed
   a charge with the EEOC, which did not take up her case.
          Dr. Okeke received her right-to-sue letter from the EEOC and then
   sued Tulane, claiming race and gender discrimination under disparate-
   treatment and disparate-impact theories, and a hostile work environment, in
   violation of Title VII. After discovery, Tulane moved for summary judgment
   on Dr. Okeke’s claims of disparate treatment and hostile work environment.
   It moved separately for summary judgment on Dr. Okeke’s disparate-impact
   claim. The district court granted summary judgment in favor of Tulane on
   all the claims.
                                         II.
          Dr. Okeke has not presented evidence sufficient to survive summary
   judgment for any of her three Title VII claims. We therefore affirm the
   district court’s grant of summary judgment to Tulane on all the claims.
                                         A.
          We review a district court grant of summary judgment de novo.
   Martinez v. Tex. Workforce Comm’n, C.R. Div., 775 F.3d 685, 687 (5th Cir.




                                          6
Case: 21-30451       Document: 00516270592           Page: 7   Date Filed: 04/06/2022




                                      No. 21-30451


   2014). Summary judgment is appropriate when “there is no genuine dispute
   as to any material fact and the movant is entitled to judgment as a matter of
   law.” Fed. R. Civ. P. 56(a). Relatedly, summary judgment is appropriate
   when the nonmoving party fails to establish an essential element of that
   party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). In such
   circumstances, “there can be no genuine issue as to any material fact, since a
   complete failure of proof concerning an essential element of the nonmoving
   party’s case necessarily renders all other facts immaterial.” Id. at 323
   (internal quotations omitted).
                                          B.
          Dr. Okeke appeals the district court’s grant of summary judgment to
   Tulane on her claim of disparate-treatment race discrimination under Title
   VII. The district court granted summary judgment to Tulane on this claim
   because it concluded that Dr. Okeke failed to present direct evidence of
   discriminatory motive, failed to show that she suffered an adverse
   employment action, and failed to show that she was treated less favorably
   than her counterparts who are not part of her protected group. Because we
   agree that Dr. Okeke failed to demonstrate that she suffered an adverse
   employment action, we affirm the district court’s grant of summary
   judgment on her disparate-treatment claim.
          Title VII prohibits an employer from discriminating against an
   employee regarding conditions or privileges of employment because of the
   employee’s race, color, religion, sex, or national origin.          42 U.S.C.
   § 2000e-2(a).     Under the disparate-treatment theory of employment
   discrimination,    a   plaintiff   “must    show    disparate treatment   and
   discriminatory motive.” Johnson v. Chapel Hill Indep. Sch. Dist., 853 F.2d
   375, 381 (5th Cir. 1988). A plaintiff may support her claim by presenting




                                           7
Case: 21-30451        Document: 00516270592              Page: 8       Date Filed: 04/06/2022




                                          No. 21-30451


   either direct or circumstantial3 evidence of discriminatory motive. Cicalese v.
   Univ. of Tex. Med. Branch, 924 F.3d 762, 766 (5th Cir. 2019). But either way,
   the plaintiff must ultimately demonstrate that she was subjected to an
   adverse employment action because of the discriminatory motive. 42 U.S.C.
   § 2000e-2(a)(1) (identifying as an unlawful employment practice an
   employer’s discrimination “against any individual with respect to his
   compensation, terms, conditions, or privileges of employment” (emphasis
   added)); St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 523–24 (1993)
   (explaining that Title VII awards damages “only against employers who are
   proven to have taken adverse employment action by reason of [the protected
   characteristic]”).4




           3
              If the plaintiff provides only circumstantial evidence of discrimination, she can
   shift the burden of production to the defendant to show a nondiscriminatory reason for the
   employment action if she can otherwise satisfy all the elements of a prima facie case.
   McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). Those elements are that the
   plaintiff:
           (1) is a member of a protected group; (2) was qualified for the position at
           issue; (3) was discharged or suffered some adverse employment action by
           the employer; and (4) was replaced by someone outside [her] protected
           group or was treated less favorably than other similarly situated employees
           outside the protected group.
   McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007). If the defendant meets its
   subsequent burden to show a legitimate nondiscriminatory reason for the adverse
   employment action, then the burden of production shifts back to the plaintiff again to prove
   that the reason proffered by the employer was pretextual. McDonnell Douglas, 411 U.S. at
   802, 804–05.
           4
             See also Zamora v. City of Houston, 798 F.3d 326, 331 (5th Cir. 2015) (explaining
   that a plaintiff bringing a Title VII discrimination claim must show that the employer’s
   discriminatory motive was a motivating factor “for an adverse employment action”);
   Peterson v. Linear Controls, Inc., 757 F. App’x 370, 374 (5th Cir. 2019) (holding that even
   though the plaintiff may have presented direct evidence of racial animus, the plaintiff’s
   Title VII discrimination claim was properly dismissed because he “was not subjected to an
   adverse employment action”); Brown v. Liberty Mut. Gr., Inc., 616 F. App’x 654, 658 (5th




                                                8
Case: 21-30451         Document: 00516270592               Page: 9      Date Filed: 04/06/2022




                                           No. 21-30451


           Dr. Okeke argues that she has offered both direct and circumstantial
   evidence of discriminatory motive.                But even if she has offered direct
   evidence, she has failed to demonstrate that she suffered an adverse
   employment action.
           Dr. Okeke points to the e-mail sent by Dr. Wiese discussing “cultural
   issues arising out of the med-peds program” as direct evidence of
   discriminatory motive. The e-mail includes the following:
           I do think that our long-term goal for next year is to reduce
           Med-Peds to 4 positions a year. It is hard to have a combined
           program (med-peds) that is larger than the primary program
           (peds). . . . I cannot functionally use the med-peds residents at
           the VA (i.e. Continuity clinics), and that leaves us with a GME
           deficit on the medicine half of their time, as the medicine
           program is more and more dependent upon the VA.
           There are also some cultural issues that are arising out of the
           med-peds program because of, I believe, some excessively
           elevated expectations (and when those excessively elevated
           expectations are not met, people are unhappy). Having a more
           manageable number might allow addressing those
           expectations.
           Even assuming arguendo that the reference to cultural issues could be
   interpreted as racial, that would not create an issue of material fact, as
   Dr. Okeke has not suffered an adverse employment action as required to
   succeed on a disparate-treatment claim. Dr. Okeke alleges that she suffered
   an adverse employment action because she had a “harder workload resulting
   in lack of material training, lack of moonlighting compensation opportunity,
   and loss of vacation time benefit . . .” and because she “was unable to



   Cir. 2015) (“As with a discrimination claim, a Title VII retaliation claim requires an adverse
   employment decision.”).




                                                 9
Case: 21-30451     Document: 00516270592            Page: 10     Date Filed: 04/06/2022




                                     No. 21-30451


   complete the Med[]-Peds program requirements.” Tulane responds that
   each of these alleged facts is either simply incorrect or does not qualify as an
   adverse employment action under Title VII. We agree with Tulane.
          We first set aside Dr. Okeke’s contention that she was unable to
   complete the program requirements.          She was.    She was certified for
   graduation and graduated on time, and she had no issue obtaining
   certification to practice in both internal medicine and pediatrics.
          As for the other contentions, we agree with Tulane that they do not
   qualify as adverse employment actions under Title VII.             Such actions
   traditionally “include[d] only ultimate employment decisions such as hiring,
   granting leave, discharging, promoting, or compensating.” McCoy v. City of
   Shreveport, 492 F.3d 551, 559 (5th Cir. 2007) (quoting Green v. Adm’rs of
   Tulane Educ. Fund, 284 F.3d 642, 657 (5th Cir. 2002)). But the Supreme
   Court has held that in the context of Title VII retaliation claims, a “materially
   adverse” action like being reassigned to an unquestionably worse job may be
   actionable even if not an ultimate employment decision. Burlington N. &
   Santa Fe Ry. Co. v. White, 548 U.S. 53, 61, 68, 70–71 (2006). Similarly, in the
   context of substantive claims of discrimination under Title VII, we have
   explained that changes in job responsibilities may qualify if they amount to
   “the equivalent of a demotion” to an objectively worse role. Thompson v.
   City of Waco, 764 F.3d 500, 503–05 (5th Cir. 2014). But we have specifically
   held that “[m]erely changing working hours or imposing a higher workload
   does not qualify” as an adverse employment action under Title VII. Outley
   v. Luke & Assocs., Inc., 840 F.3d 212, 217 (5th Cir. 2016).
          Thus, Dr. Okeke’s assertions regarding her schedule or working
   conditions, lack of moonlighting opportunities (as a result of the alleged
   harder schedule), and loss of some vacation time do not amount to adverse
   employment actions. She was not moved into a less prestigious role or a role




                                          10
Case: 21-30451       Document: 00516270592             Page: 11      Date Filed: 04/06/2022




                                        No. 21-30451


   with fewer or less-significant responsibilities; her pay was not decreased and
   her total hours were not changed. Although she asserts that she spent more
   time in harder rotations and had to use some vacation time when she did not
   want to, she has presented no evidence that such treatment was in any way
   inconsistent with the job description and responsibilities assigned from the
   beginning to her and other residents. That being so, Dr. Okeke has failed to
   demonstrate that she has suffered an adverse employment action,5 and so she
   cannot make a claim for disparate treatment under Title VII. We affirm the
   district court’s grant of summary judgment in Tulane’s favor on that claim.
                                             C.
          Dr. Okeke also appeals the district court’s grant of summary judgment
   to Tulane on her claim of a hostile work environment under Title VII. The
   district court granted summary judgment to Tulane because it concluded that
   the actions which Dr. Okeke alleges supported her claim were not sufficiently
   severe or pervasive to sustain the claim. We agree with the district court and
   affirm its grant of summary judgment to Tulane on Dr. Okeke’s hostile work
   environment claim.
          To support her hostile work environment claim, Dr. Okeke alleges
   that Dr. Wiese “yelled” at her and others for raising scheduling issues; that
   she was subjected to a harder work schedule; that Dr. Wiese forgot her name
   once and omitted her from a congratulatory e-mail; and that some other
   faculty members made negative assumptions or remarks about her. Tulane
   responds that the district court was correct that none of these acts, separately
   or combined, are sufficiently severe or pervasive for her claim to succeed, and


          5
             Because we conclude that Dr. Okeke has not shown an adverse employment
   action—the third element of a prima facie case of disparate treatment under Title VII—we
   need not address whether the fourth element is satisfied: whether she was treated less
   favorably than a similarly situated person.




                                             11
Case: 21-30451      Document: 00516270592             Page: 12   Date Filed: 04/06/2022




                                       No. 21-30451


   asserts that none of the perceived slights against her were linked to her status
   as a member of a protected class.
          A plaintiff employee bringing a hostile work environment claim under
   Title VII based on a supervisor’s conduct must show
          (1) that the employee belongs to a protected class; (2) that the
          employee was subject to unwelcome . . . harassment; (3) that
          the harassment was based on [a protected characteristic]; and
          (4) that the harassment affected a “term, condition, or
          privilege” of employment.
   E.E.O.C. v. Boh Bros. Constr. Co., L.L.C., 731 F.3d 444, 453 (5th Cir. 2013)
   (en banc) (quoting Lauderdale v. Tex. Dep’t of Crim. Just., Institutional
   Div., 512 F.3d 157, 162–63 (5th Cir. 2007)). “For harassment . . . to affect a
   term, condition, or privilege of employment, as required to support a hostile
   work environment claim under Title VII, it must be ‘sufficiently severe or
   pervasive to alter the conditions of the victim’s employment and create an
   abusive working environment.’” Ramsey v. Henderson, 286 F.3d 264, 268
   (5th Cir. 2002) (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)).
   Thus, we consider the frequency and severity of the alleged conduct, as well
   as whether “it is physically threatening or humiliating, or a mere offensive
   utterance; and whether it unreasonably interferes with an employee’s work
   performance.” Walker v. Thompson, 214 F.3d 615, 625 (5th Cir. 2000)
   (quoting Harris, 510 U.S. at 23).
          The conduct to which Dr. Okeke points was not sufficiently severe or
   pervasive to sustain a hostile work environment claim. Even if all her
   allegations are true, working a hard schedule, being scolded as part of a group
   for not being a team player regarding scheduling, and having someone forget
   to include her or say her name on a couple occasions are neither severe nor
   pervasive conduct in the context of a rigorous four-year combined residency
   program.      And even if some other faculty had inappropriately made




                                           12
Case: 21-30451       Document: 00516270592             Page: 13      Date Filed: 04/06/2022




                                        No. 21-30451


   assumptions about her qualifications, it was a supervisor and not Dr. Okeke
   who knew about it at the time.
           From the record, then, it is clear that at the most Dr. Okeke was
   subjected to the occasional “mere offensive utterance” and not to pervasive
   or severe conduct that would unreasonably interfere with job performance.
   See id. As we have said before, it is not enough to simply show that
   “colleagues were sometimes offensive and boorish. . . . Title VII does not
   impose a ‘general civility code’ on employers.” West v. City of Houston, 960
   F.3d 736, 743 (5th Cir. 2020) (quoting Faragher v. City of Boca Raton, 524
   U.S. 775, 788 (1998)). And as for the alleged harsher scheduling, being
   “directed to perform tasks that fell within [the] job description” generally is
   insufficient to sustain a hostile work environment claim. Peterson v. Linear
   Controls, Inc., 757 F. App’x 370, 375 (5th Cir. 2019); see also Hobbs v. City of
   Chicago, 573 F.3d 454, 464 (7th Cir. 2009) (“No reasonable jury could
   conclude that being assigned duties that were part of one’s job description
   . . . amount[s] to a hostile work environment.”).
           Because Dr. Okeke cannot satisfy the requirement that “the
   harassment affected a ‘term, condition, or privilege’ of employment,” see
   Boh Bros., 731 F.3d at 453, we affirm the district court’s grant of summary
   judgment to Tulane on the hostile work environment claim.6
                                             D.
           Finally, Dr. Okeke appeals the district court’s grant of summary
   judgment to Tulane on her disparate-impact claim. In support of her claim,
   she points to the same evidence which allegedly shows that she and other


           6
             Because we hold that Dr. Okeke has not shown that she suffered harassment that
   affected a term, condition, or privilege of employment, we need not address whether any
   alleged harassment was based on a protected characteristic.




                                             13
Case: 21-30451      Document: 00516270592            Page: 14    Date Filed: 04/06/2022




                                      No. 21-30451


   minority women from the Med-Peds program were treated less favorably
   regarding scheduling when rotating through Internal Medicine. The district
   court granted summary judgment to Tulane on this claim because it
   concluded that Dr. Okeke did not specifically identify a “particular, facially
   neutral policy or practice” of Tulane, and because she failed to show
   “disparate effects and causation” from any such practice. We agree with the
   district court that Dr. Okeke has failed to identify a particular, facially neutral
   policy of Tulane that brought about a disparate impact. We thus affirm the
   grant of summary judgment to Tulane on Dr. Okeke’s disparate-impact
   claim.
            A disparate-impact claim differs from a disparate-treatment claim.
   While, as discussed above, a disparate-treatment claim must include an
   allegation of intentional discrimination, a disparate-impact claim targets
   employer practices that “are not intended to discriminate but in fact have a
   disproportionately adverse effect on minorities.” Ricci v. DeStefano, 557 U.S.
   557, 577 (2009). To sustain a disparate-impact claim under Title VII, a
   plaintiff must (1) identify a specific, facially neutral policy or practice of the
   employer, and (2) show that the policy or practice has caused a
   disproportionately adverse effect on a protected class. Pacheco v. Mineta, 448
   F.3d 783, 791 (5th Cir. 2006); Pouncy v. Prudential Ins. Co. of Am., 668 F.2d
   795, 799–802 (5th Cir. 1982).
            It is critical that the plaintiff identify “the specific employment
   practice that is challenged.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,
   357 (2011) (quoting Watson v. Fort Worth Bank & Tr., 487 U.S. 977, 994
   (1988)).    “Thus, ‘[t]he disparate impact model applies only when an
   employer has instituted a specific procedure, usually a selection criterion[,]
   . . . that can be shown to have a causal connection to a class based imbalance
   . . . .” Anderson v. Douglas & Lomason Co., Inc., 26 F.3d 1277, 1284 (5th Cir.
   1994) (quoting Pouncy, 668 F.2d at 800).



                                           14
Case: 21-30451        Document: 00516270592              Page: 15       Date Filed: 04/06/2022




                                          No. 21-30451


           Dr. Okeke has failed to identify a specific employment practice that
   purportedly caused her to work a harder schedule.                  She has alleged that
   Dr. Wiese took over the scheduling authority for Med-Peds residents that
   belonged to Dr. Dennar. But she has not pointed to any such policy or
   practice that has brought about a disparate impact based on race. If, for
   instance, she had presented evidence that in finalizing schedules Dr. Wiese
   applied some sort of criteria that resulted in less favorable schedules for the
   minority-female Med-Peds residents, this might be a different case. As it is,
   Dr. Okeke has only presented evidence that Dr. Wiese’s involvement in
   scheduling arguably led to an undesirable result for her.7
           Because Dr. Okeke has not satisfied the requirement for disparate-
   impact claims that she identify a specific, facially neutral policy used by
   Tulane, we affirm the district court’s grant of summary judgment to Tulane
   on this claim.




           7
             Dr. Okeke asserts that she need not point the blame on one specific policy. For
   that position, she cites Title VII’s directive that “if the complaining party can demonstrate
   to the court that the elements of a respondent’s decisionmaking process are not capable of
   separation for analysis, the decisionmaking process may be analyzed as one employment
   practice.” 42 U.S.C. § 2000e-2(k)(1)(B)(i). In her view, then, she need only assert that
   the scheduling process overall has had a disparate impact. We disagree. Dr. Okeke has not
   demonstrated that elements of Tulane’s scheduling process “are not capable of separation
   for analysis.” In fact, she has separated them: She has explained that the first stage of
   scheduling involves an objective “snake draft” in which more senior residents gets
   preference; and then, she asserts, Dr. Wiese changed the schedules before final publication.
   It is Dr. Wiese’s involvement which she alleges caused a disparate impact. And even if
   Dr. Okeke had alleged a specific policy of Tulane, she has not shown that any disparate
   impact she has experienced regarding scheduling reflects a racial disparity.




                                                15
Case: 21-30451    Document: 00516270592          Page: 16   Date Filed: 04/06/2022




                                  No. 21-30451


                          *            *              *
         We AFFIRM the judgment of the district court granting summary
   judgment to Tulane on Dr. Okeke’s Title VII claims of disparate treatment,
   hostile work environment, and disparate impact.




                                       16